ORDER
The Disciplinary Review Board on September 29, 1999, having filed with the Court its decision concluding that STEYEN E. POLLAN of SOUTH ORANGE, who was admitted to the bar of this State in 1970, and who thereafter was suspended from the practice of law for a period of six months effective March 1, 1996, and for a further period of two years effective October 22, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that STEVEN E. POLLAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective October 22, 1999; and it is further
*88ORDERED that the following conditions established by the Court in the previous Orders of suspension are hereby made a part of this Order: prior to reinstatement to practice respondent shall demonstrate that he is fit psychologically to practice law, shall pay any and all penalties and interest assessed by the New Jersey Division of Taxation in IMO the Estate of Meyer Scott, and shall provide proof that he has satisfied the judgment in the Patel matter, and on restoration to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
. ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; .and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.